Exhibit 10.10.2

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of December 12, 2017, is entered into by and among HORTONWORKS, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time party to this Amendment (each a
“Lender” and, collectively, the “Lenders”), and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, reference is made to that certain Amended and Restated Credit Agreement
dated as of November 1, 2017 (as the same may be further amended, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”) by and among the Borrower, the
Lenders and the Administrative Agent. All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Credit Agreement; and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement to cure a
mistake with respect to the reference to the Revolving Termination Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    Amendments to Section 1.1 of the Credit Agreement. The definition of
Revolving Termination Date is hereby amended and restated in its entirety as
follows:

“Revolving Termination Date”: November 1, 2020 (i.e. third anniversary of the
Closing Date).

2.    Choice of Law. This Amendment and the rights of the parties hereunder,
shall be determined under, governed by, and construed in accordance with the
laws of the State of New York.

3.    Counterpart Execution. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

4.    Effect on Loan Documents.

(a)    The Credit Agreement, as amended and modified hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of the Administrative Agent or any Lender under the
Credit Agreement or any other Loan Document. The consents, modifications and
other agreements herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any non-compliance with the
Loan Documents, nor operate as a consent or waiver to any matter under the Loan
Documents. Except for the amendments to the Credit Agreement



--------------------------------------------------------------------------------

expressly set forth herein, the Credit Agreement and other Loan Documents shall
remain unchanged and in full force and effect. To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.

(b)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement, as modified or amended hereby.

(c)    This Amendment is a Loan Document.

5.    Entire Agreement. This Amendment and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

6.    Reaffirmation. Each Loan Party hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guarantee and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of Secured Parties, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

7.    Ratification. The Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.

8.    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

BORROWER: HORTONWORKS, INC. By:      /s/ Dan
Bradford                                                  Name: Dan Bradford
Title:   VP, Finance

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SILICON VALLEY BANK By:      /s/ Ashlee
Kaji                                              Name: Ashlee Kaji Title:
  Vice President LENDERS: SILICON VALLEY BANK By:      /s/ Ashlee
Kaji                                              Name: Ashlee Kaji Title:
  Vice President

 